Citation Nr: 1731939	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-19 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a certificate of eligibility for assistance with the purchase of an automobile with adaptive equipment or adaptive equipment only.

2.  Entitlement to specially adapted housing or to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant is a Veteran who apparently had active duty for training in 1977 and reserve service of unverified types and periods until separation in 1990.  The Veteran has been granted service connection for injuries sustained during a period of reserve service.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Los Angeles, California, regional office (RO) of the Department of Veterans Affairs (VA).  The Board Remanded this appeal in June 2016.

The Veteran and his spouse testified at a Travel Board Hearing conducted by the undersigned in March 2016.  A transcript of that hearing is associated with the electronic record.

The Veteran's claims file is wholly electronic.


FINDINGS OF FACT

1.  The Veteran's impairment of use of his hands is medically unrelated to his service-connected cervical spine disability.  

2.  The Veteran's avoidance of use of the lower extremities in order to reduce pain due to lumbar disability does not preclude use of either lower extremity for balance or propulsion.  


3.  The Veteran is not rated as permanently and totally disabled for a disability which includes loss of use of the lower extremities or loss of use of more than one extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for financial assistance to purchase an automobile and adaptive equipment or adaptive equipment only are not met.  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. §§ 3.350, 3.808, 4.63 (2016).
 
2.  The criteria for entitlement to specially adapted housing or to a special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101, 5107(b) (West 2014); 38 C.F.R. §§ 3.809, 3.809a (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks assistance in purchase of an automobile and special adaptive equipment or adaptive equipment only.  The Veteran also seeks financial assistance with housing, either through a special home adaptation grant or a certificate of eligibility for specially adapted housing. 

The Veteran has been granted service connection for major depression associated with lumbar spine disc disease, evaluated as totally disabling from September 16, 2005.  Service connection is also in effect for lumbar spine disc disease with spinal stenosis, evaluated as 40 percent disabling from November 23, 1998, and for degenerative arthritis, cervical spine, evaluated as 10 percent disabling from November 23, 1998.  Service connection is not in effect for any other disability. 

The Veteran has been awarded a total disability rating based on individual unemployability due to service-connected disabilities, effective from October 2003 to September 2005. He also has been awarded special monthly compensation based on the need for regular aid and attendance.

Duties to notify and assist

By a letter dated in November 2008, the RO notified the Veteran of the information and evidence needed to substantiate his claim for entitlement to automobile and adaptive equipment or adaptive equipment only. He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  By a letter dated in September 2009, the RO notified the Veteran of the information and evidence needed to substantiate his claim for specially adaptive housing and a special home adaptation grant.  Neither the Veteran nor his representative has suggested that the Veteran was prejudiced by any defect in notice.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service records are associated with the claims file.  VA and private medical treatment records have been obtained.  The Veteran has been afforded VA examinations, most recently in July 2016, with prior examinations in 2009, 2010, and 2011.  

The Veteran and his spouse provided testimony regarding the Veteran's claim in March 2016.  A VLJ who conducts a hearing must fulfill two duties, consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the 2016 Board hearing, the VLJ complied with these requirements.  See 38 C.F.R. § 3.103.  There have been no contentions to the contrary.

There is no indication of any additional, relevant records that have not been obtained. Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


1.  Entitlement to a certificate of eligibility for assistance with the purchase of an automobile with adaptive equipment or adaptive equipment only

Eligibility for financial assistance in the purchase of an automobile or other conveyance and of basic entitlement to necessary adaptive equipment exists where a Veteran, who had active military, naval or air service, exhibits one of the following as the result of service-connected disorder: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect of a certain type.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808(a), (b).  The Veteran does not contend that he has factual loss of either hand or lower extremity or that he has a loss of vision of such severity as is required under 38 C.F.R. § 3.808.  The question as to whether the Veteran has "loss of use" of a hand or foot is the question discussed further, below.

For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement. 38 U.S.C.A. § 3901; 38 C.F.R. § 3.808(b).

The term "loss of use of a hand or foot" is defined in VA regulations as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350(a)(2); 4.63.  

That regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes.  Id.

Facts and analysis

The examiner who conducted VA examination in July 2009 noted that, although the Veteran was too weak to use his lower extremities for ambulation, he had not actually lost the use of his lower extremities.  The Veteran used a brace on the lumbar spine and was in a wheelchair for mobility.  He reported that he was in bed most of the time.  He reported that he ate in a supine position.  The VA examiner concluded that, since the Veteran had normal motor strength in the lower extremities, the fact that he was bedridden was primarily because of pain on use of the back, not loss of use of the lower extremities.  The examiner further noted that there was no motor deficit of the lower extremities.  The Veteran was unable to complete range of motion of the lumbar spine because he remained supine on the examining table.  

The examiner who conducted the July 2009 VA examination noted that the Veteran's degenerative arthritis of the cervical spine was among the types of disability that resulted in decreased motor strength and decreased sensory loss.  The examiner noted, however, that there was no evidence of cervical radiculopathy.  The examiner noted that there had been a steady progression of the upper extremity weakness with evidence of multi-neural involvement not originating from the spine.  This medical opinion is highly unfavorable to the Veteran's claim, since it states that current upper extremity and hand impairments are not related to the service-connected disability.

An addendum opinion in December 2009 stated that the Veteran's lower extremity deficits were due to back pain, but did not indicate whether the lower extremity deficits were equivalent to loss of use. 

At his November 2010 VA and October 2011 VA examinations, the Veteran was examined while in his wheelchair.  The reports noted that the Veteran could walk only two steps and had a very weak grip.  He was unable to walk without the assistance of another person.  He left home only for medical appointments.  The examiners did not indicate whether the upper or lower extremity deficits were equivalent to loss of use of any extremity, or whether such deficits were due to service-connected disability.  These VA examination reports are neither favorable nor unfavorable to the claim of eligibility with assistance of a purchase of a vehicle.

In October 2014, the Veteran reported increased pain in the right knee.  He was given a right knee brace.  In October 2015, the Veteran reported increased right arm pain after using his arms to try to get his wheelchair across a bump where it was stuck.  His hand slipped off the wheelchair, causing sudden extension of the extremity.  Both of these items of evidence are unfavorable to the claim, as the information tends to suggest that the Veteran was using an extremity.  However, these notations are of little persuasive value, as no specific medical opinion is provided.

In March 2016, a VA provider opined that the Veteran had "no use" of his hands.  The one-sentence opinion disclosed no discussion of the cause of the Veteran's inability to use his hands.  This opinion is of little probative value, since it provides no information was to whether the Veteran's inability to use his hands was or was not due to service-connected disability.  Moreover, the provider included no additional information as necessary to determine if "no use" was equivalent to a finding of loss of use for VA purposes as necessary for probative value in deciding the claim on appeal.  

At his March 2016 Travel Board hearing, the Veteran attributed his inability to use his hands and feet to pain from his cervical and lumbar spine service-connected disabilities and the fact that bedrest was the only way to prevent back pain.  The Veteran, while competent to report that he has upper extremity impairments and that he has back pain with use of the lower extremities, is not competent to independently render a medical diagnosis as to the cause of the impairments or pain or to opine as to whether the medical criteria for "loss of use" for VA purposes are met.  Consequently, the Veteran's lay assertions of medical diagnosis or etiology are of little probative value to establish entitlement to assistance with purchase of an automobile.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

At his March 2016 Travel Board hearing, the Veteran attributed his inability to use his hands and feet to pain from his cervical and lumbar spine service-connected disabilities and the fact bedrest was the only way to prevent back pain.

In its June 2016 Remand, the Board directed that medical opinion be obtained to assist the Board to reconcile the conflicts in the medical evidence and to obtain specific opinion as to the severity and cause of the Veteran's impairments of the extremities.  

The examiner who conducted a July 2016 VA examination found normal strength of elbow flexion and extension and wrist flexion, with strength 4/5 for wrist extension.  The Veteran had full range of motion of the neck.  The examiner concluded that the Veteran's functional capacity of the upper extremities would not be served equally well by replacement with a prosthesis.  The examiner included the report of the July 2011 MRI, which disclosed some narrowing of neuroforaminal in the cervical spine, but essentially normal size, shape, and signal intensity of the cervical portion of the spinal cord.  The examiner opined that decreased sensation in the hands, bilaterally, was more likely due to known ulnar and median neuropathy that were independent of the Veteran's service-connected cervical spine degenerative disease.  This opinion is entirely unfavorable to the Veteran's claim, since the examiner determined that service-connected disability did not cause the Veteran's upper extremity impairments, and opined that the Veteran did not have actual loss of use of his hands.

July 2016 VA examination of the lumbar spine disclosed forward flexion of the thoracolumbar spine to 70 degrees.  Muscle strength was 5/5 for hip flexion, knee extension, ankle motion, and great toe extension.  Lower extremity reflexes were normal, and sensation to light touch testing was normal.   EMG examination left sural neuropathy affecting myelin, poorly localized right tibial motor axonal neuropathy, and no L2-S2 motor radiculopathy in either lower extremity.  The Veteran was able to stand to transfer from the wheelchair to the weighing scale and then to the examination table with the assistance of his wife.  The examiner concluded that the Veteran would not be equally well-served by amputation of the lower extremities and use of prosthesis and concluded that, to the extent that the Veteran had numbness in his feet, it was more likely due to the Veteran's diabetes.  

The 2016 VA examination report is the most persuasive clinical evidence of record, because the examiner conducted nerve and muscle testing (EMG/NCV), physical evaluation of each extremity, and considered that evidence together with the evidence of previous examinations of the spine, past history, and current clinical records.  The examiner found that the Veteran limited use of his lower extremities due to pain, but retained types of use of both lower extremities that could not be achieved through use of prosthesis.  Thus, despite the Veteran's weakness and his avoidance of increased back pain by decreasing use of the lower extremities, the Veteran does not meet the criteria for loss of use of either lower extremity for purposes of entitlement to assistance with purchase of an automobile or adaptive equipment.  

The examiner found that the Veteran was able to use both upper extremities.  Numbness that resulted in loss of sensation of the hands, causing such problems as losing the grip on a cup or eating utensil, was due to the Veteran's carpal tunnel syndrome, which was unrelated to the service-connected cervical spine disability.  The Veteran does not meet the criteria for loss of use of either upper extremity for purposes of entitlement to assistance with purchase of an automobile or adaptive equipment.  

Separate July 2016 VA examination of the Veteran's mental health disclosed that service-connected major depression resulted in intermittent impairment of tasks, but did not result in more severe symptoms.

The Veteran provided an August 2016 opinion by a VA provider who stated that the Veteran's current pain and physical limitations that impier activities of daily living "were not caused by his type II Diabetes."  This statement is factually accurate, as there is no indication that the demyelinating disease that causes the Veteran's numbness of the hands and such symptoms as sudden, intermittent loss of grip is due to his diabetes.  However, this medical opinion does not link those symptoms with the Veteran's service-connected cervical spine disability, so this medical statement is neither favorable nor unfavorable to the Veteran's claim.  This leaves the preponderance of the competent and persuasive medical evidence against the claim.

The Veteran and his spouse testified regarding his need for regular aid and attendance by another.  38 C.F.R. §§ 3.350, 3.352.  He has been granted that level of special monthly compensation (SMC).   The criteria for a certificate of eligibility for assistance with the purchase of an automobile are different from the criteria for an award of SMC.  The Board does not disagree with the grant of SMC to the Veteran, but points out that a grant of SMC does not automatically entitle the Veteran to a certificate of eligibility for assistance with the purchase of an automobile or adaptive equipment.

The preponderance of the competent, probative, and persuasive evidence is against the claim that the Veteran is entitled to assistance with the purchase of an automobile with adaptive equipment.

A Veteran who does not qualify for assistance with the purchase of an automobile with adaptive equipment may nevertheless be entitled to adaptive equipment, and adaptive equipment only, if he is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips.  However, the record establishes that the Veteran's service-connected cervical and lumbar disabilities do not result in ankylosis of a knee or a hip.  The claim for adaptive equipment must be denied.  

2.  Entitlement to specially adapted housing or to a special home adaptation grant.

Assistance acquiring specially adapted housing is available to a Veteran who has a permanent and total service-connected disability due to: (1) loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or, (4) loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) contractures due to burns which limit motion of two extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(b).

During the course of this claim, VA regulations for specially adapted housing and special home adaptation grants were revised to include provisions (5) and (6) above, effective October 25, 2010.  38 C.F.R. § 3.809; see 75 Fed. Reg. 57, 861-57,862 (Sept. 23, 2010).  As these provisions are not pertinent to the Veteran's specific disabilities, a discussion of the various effective dates governing the amended provisions is not necessary. 

A Veteran who is awarded assistance in acquiring specially adapted housing is, by law, ineligible for an award of a special home adaptation grant.  If entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he/she has compensation based on permanent and total service-connected disability that: includes the anatomical loss or loss of use of both hands, or, blindness in both eyes with 5/200 visual acuity or less, or contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk due to burns, or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a(b).  Such assistance is not available to any Veteran more than once.  

The Veteran has been awarded total compensation, that is, a 100 percent disability evaluation, since 2005.  However, his 100 percent evaluation is for a psychiatric disability.  Eligibility for specially adapted housing is limited to Veterans whose permanent and total disability evaluation is assigned for loss or loss of use of both lower extremities, both upper extremities, one lower extremity and one upper extremity, blindness, or burns resulting in contractures.  38 C.F.R. § 3.809(b).  Thus, the Veteran does not meet the criteria for entitlement to specially adapted housing.  

In its June 2016 Remand, the Board requested a medical opinion as to whether the Veteran's service-connected psychiatric disorder resulted in loss of use of one or more extremities.  The examiner who rendered a July 2016 opinion stated that the Veteran's major depression was not the cause of loss of loss of use of any extremity.  38 C.F.R. § 3.809(b).  Thus, the Veteran does not meet this criterion for entitlement to specially adapted housing.  

The Board notes that the record does not reflect that the Veteran's major depression has been evaluated as permanent and total.  However, as the Veteran cannot meet the criteria for specially adapted housing based on the total rating currently in place for major depression, further discussion of that rating is not required.  In any event, the Board notes that further development to determine whether that evaluation may be considered permanent and total is adverse to the Veteran's interests.  

The Veteran contends that service-connected lumbar and cervical disabilities result in loss or loss of use of one or more extremities.  However, since those service-connected disabilities are rated as 40 percent and 10 percent disabling, respectively.  The Veteran's lumbar and cervical disabilities do not result in a total disability rating.  38 C.F.R. § 3.809(b).  Thus, the Veteran does not meet these criteria for entitlement to specially adapted housing.  

The evidence is not in equipoise to warrant a finding that the Veteran meets any of the alternative criteria for eligibility for assistance in acquiring special home adaptations or for a certificate of eligibility for specially adapted housing.  .  The claim must be denied.


	(CONTINUED ON NEXT PAGE)



ORDER

The claim for a certificate of eligibility for assistance with the purchase of an automobile with adaptive equipment or adaptive equipment only is denied.

The claim for specially adapted housing or to a special home adaptation grant is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


